Citation Nr: 0915023	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  07-36 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an effective date earlier than May 31, 
2001, for the award of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than May 31, 
2001, for the award of a total rating for compensation based 
upon individual unemployability due to service-connected 
disabilities (TDIU).



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1974 to 
October 1975, including 86 days of lost time.  

The case was previously before the Board in June 2005 and May 
2006 for determination of whether the Veteran warranted the 
benefits claimed, namely service connection for PTSD and 
entitlement to a TDIU rating.  In the May 2006 Board 
decision, service connection for PTSD was granted.  The 
subsequent June 2006 rating decision effectuated this award 
and assigned a 70 percent rating for the PTSD effective from 
May 31, 2001, the date the claim to reopen was received.  In 
this rating decision, the RO also granted a TDIU rating 
effective from November 12, 2002, the date the formal claim 
for this benefit was received.  Subsequently an effective 
date of May 31, 2001 was assigned for the grant of TDIU.  As 
indicated by the issues on the title page, the Veteran now 
appeals the effective dates assigned for the PTSD and TDIU 
rating.  

The issue of an earlier effective date for the award of the 
TDIU rating is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for service connection 
for PTSD in a rating decision of October 1999.  The Veteran 
was notified and there was no appeal.  However, the Veteran's 
service personnel file was not of record at the time of this 
decision.

2.  The Veteran's application to reopen the claim for service 
connection for PTSD was received on May 31, 2001.  

3.  The Veteran's service personnel file was requested and 
received in November 2002.  Subsequently, the Board granted 
service connection for PTSD in May 2006, based in part on 
documents contained in the Veteran's service personnel file.  
A June 2006 rating action effectuating this award assigned a 
70 percent rating for the PTSD, effective May 31, 2001.

4.  Service connection for PTSD had previously been denied in 
part on the basis that a confirmed diagnosis could not be 
made as there was no reported stressor related to service 
that could be investigated or verified.  Some PTSD diagnoses 
were related to incidents unrelated to service.  

5.  He first reported his pertinent stressor in documents 
received by the VA on February 1, 1999.  This stressor was 
later confirmed by the VA when his complete personnel records 
were obtained in February 2003.  This was new and material 
evidence contained in service personnel records.  This is the 
first date that a diagnosis of PTSD due to service could be 
confirmed.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the criteria for the assignment of an effective date of 
February 1, 1999, but no earlier, for the grant of service 
connection for PTSD have been met.  38 U.S.C.A. §§ 1155, 5110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.156, 3.303, 3.304, 
3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the Veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the Veteran and has afforded him a comprehensive 
VA examinations addressing his service-connected PTSD.  There 
is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the Veteran of the evidence necessary to substantiate 
his claim.  The RO also notified the Veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letters were issued prior to the 
appealed rating decision.  However, as indicated above, the 
RO has taken all necessary steps to both notify the Veteran 
of the evidence needed to substantiate his claim and assist 
him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  However, the 
absence of such notification by VCAA letter is not 
prejudicial in this case.  The Veteran was fully notified 
that he was awarded a disability evaluation and an effective 
date for that evaluation in the appealed rating decision, in 
which service connection for his PTSD was granted.  Id.

The Board is aware that the VCAA letters concerned the 
Veteran's initial service connection claim, not the earlier 
effective date claim.  However, the current appeal arose upon 
the grant of service connection in June 2006.  The question 
of whether a further VCAA letter for such a "downstream" 
issue is required was addressed by the VA Office of General 
Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this 
precedent opinion, the General Counsel held that, in such 
circumstances, a Statement of the Case was required in cases 
involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) 
did not require separate notice of the information and 
evidence necessary to substantiate the newly raised issue.  
Id.  Here, the requirement of a Statement of the Case was met 
in September 2007.

Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for service connection and a claim 
reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor." 38 
U.S.C.A. § 5110(a) (West 2002 & Supp 2007).  The implementing 
regulation clarifies this to mean that the effective date of 
service connection and compensation based on a reopened claim 
will be, "[d]ate of receipt of claim or date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400.

However, an exception applies.  Under 38 C.F.R. § 3.156(c) 
(2008), "at any time after VA issues a decision on a claim, 
if VA receives or associates with the claims file relevant 
official service department records that existed and had not 
been associated with the claims file when VA first decided 
the claim, VA will reconsider the claim, notwithstanding 
paragraph (a) of this section.  Such records include, but are 
not limited to: (i) service records that are related to a 
claimed in-service event, injury, or disease; (ii) additional 
service records forwarded by the Department of Defense or the 
service department to VA any time after VA's original request 
for service records; and, (iii) declassified records that 
could not have been obtained because the records were 
classified when VA decided the claim."  An award made based 
all or in part on the records identified by paragraph (c)(1) 
of this section is effective on the date entitlement arose or 
the date VA received the previously decided claim, whichever 
is later, or such other date as may be authorized by the 
provisions of this part applicable to the previously decided 
claim.  Id.  

By decision of May 2006, the Board awarded the Veteran 
service connection for PTSD.  By rating decision of June 
2006, the RO effectuated this award of service connection as 
of May 31, 2001.  On that date, the Veteran submitted a 
statement indicating he wanted to reopen his claim for 
compensation for his PTSD.  Previously service connection for 
PTSD was denied by an unappealed rating decision of October 
1999.  He argues that the effective date (and any resultant 
retroactive pay) should go back to August 1994 when he filed 
his original claim because in the original denial the RO 
failed to consider his service personnel records which 
contained corroborating records of his claimed in-service 
personal assault.  Service connection was granted on the 
basis of new and material evidence, based in part on a 
finding that the service personnel file corroborated his 
contention that his PTSD was due to an in-service personal 
assault during his period of service.  

In the present case, the Board finds that an effective date 
of February 1, 1999, for the award of service connection for 
PTSD is warranted.  The Veteran's claim for service 
connection for PTSD was initially denied by the RO in October 
1999 on the basis that the Veteran had presented no 
supporting evidence of the alleged stressor.  The Veteran was 
notified of his appellate rights, and he did not appeal the 
decision.  Thus, the rating decision is final, see 38 
U.S.C.A. § 7105(b) (West 2002 & Supp 2007); 38 C.F.R. § 
20.1103 (2008), and the effective date for the award of 
service connection for PTSD cannot be prior to May 2001 
except when relevant official service records, not previously 
considered, are associated with the claims file.  

The next time the Veteran submitted an application to reopen 
the claim for service connection for PTSD was on May 31, 
2001.  It was following this submission that VA reopened the 
claim and ultimately awarded service connection for PTSD and 
assigned an effective date of May 31, 2001.  Again, it is 
noted that new and material evidence was received, including 
relevant official service records, not previously considered, 
which tended to corroborate his contention of an in-service 
personal assault.

As noted, the regulations provide that if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated 
with the claims file when VA first decided the claim, VA will 
reconsider the claim.  In such circumstances, an award made 
based all or in part on these records is effective on the 
date entitlement arose or the date VA received the previously 
decided claim, whichever is later.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link established by medical evidence between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2008).  

In this case, prior claims for PTSD had been filed.  The 
evidence revealed various diagnoses in the 1980's and 1990's 
to include anxiety and PTSD.  When PTSD was noted, if a 
stressor was listed, it was typically to an injury, social 
situation or other non-service event.  Thus, the evidence 
through this period, even when PTSD was diagnosed, was not 
sufficient to grant service connection under the law cited 
above.  Such connection was not possible with out a service 
stressor that could be verified.

On February 1, 1999, for the first time, the appellant set 
out the event he cited as his in-service stressor.  Initially 
this stressor could not be confirmed.  In association with a 
reopened claim, appellant's complete service personnel file 
was received.  (Some parts of his personnel record were 
previously on file.)  In those records was a copy of a letter 
that the Veteran had written to his Congressman reported the 
details of the personal assault.  The Congressman, now 
retired, has written that he remembers the event, and 
contacted the service department about a transfer for the 
appellant.

Therefore, as of February 1, 1999, it was possible to verify 
a stressor.  This was done by receipt of his complete service 
personnel file.  With the stressor verified, PTSD was then 
diagnosed on the basis of that stressor.  Then, as of 
February 1, 1999, the factors to establish service connection 
for PTSD under the applicable law were met.  Prior to that 
date, no stressor could be verified as none had been 
provided.  Therefore, it was not possible to establish a 
valid diagnosis of PTSD as due to service prior to February 
1, 1999.



ORDER
An effective date of February 1, 1999, but no earlier, for 
the grant of service connection for PTSD is granted.



REMAND

Given the above, the Board notes the considerations of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In 
this regard, it is the responsibility of the agency of 
original jurisdiction (here, the RO) to initially address 
assignment of the disability rating when effectuating the 
award.  Id.  The issue of entitlement to an earlier effective 
date for the award of the TDIU rating is intertwined with 
this determination.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final Board 
decision on one issue cannot be rendered until the other 
issue has been considered). 

Accordingly, the case is REMANDED for the following action:

1.  The RO must assign a disability 
rating for the service-connected PTSD for 
the period from February 1, 1999 to May 
30, 2001.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.  After completion of the above 
development, the Veteran's claim for 
entitlement to an effective date prior to 
May 31, 2001 for the award of a TDIU 
rating should be readjudicated.  If the 
determination remains adverse to the 
Veteran, he should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


